Citation Nr: 9927113	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to retroactive induction into a vocational 
rehabilitation program, under the provisions of Title 38, 
Chapter 31, of the United States Code (Chapter 31).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Office of 
Vocational Rehabilitation and Counseling (V&RC) at the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.  

In July 1998 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In October 1996 the veteran and VA executed an 
Individualized Written Rehabilitation Plan (IWRP).

3.  In January 1997 the veteran requested a change in his 
IWRP.

4.  In February 1997 the veteran's IWRP was amended.

5.  The training pursued during the period for which the 
veteran seeks retroactive induction was not applicable to the 
occupational objective confirmed in the initial evaluation.


CONCLUSION OF LAW

The criteria for retroactive induction into a vocational 
rehabilitation program, under the provisions of Title 38, 
Chapter 31, of the United States Code, have not been met.  
38 U.S.C.A. § 5113 (West 1991);  38 C.F.R. § 21.282(b) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Generally, the effective dates relating to awards under 
Chapter 31 shall, to the extent feasible, correspond to 
effective dates relating to awards of disability 
compensation; however, the effective date of an adjustment of 
benefits shall be the date of the change.  38 U.S.C.A. § 5113 
(West 1991).

VA regulations provide that a veteran may be inducted into a 
vocational rehabilitation program retroactively when all of 
the following conditions are met: (i) The period for which 
retroactive induction is requested is within the veteran's 
basic period of eligibility or extended eligibility, (ii) The 
veteran was entitled to disability compensation during the 
period for which retroactive induction is requested, and met 
the criteria of entitlement to vocational rehabilitation for 
that period, and (iii) The training the veteran pursued 
during the period is applicable to the occupational objective 
that is confirmed in initial evaluation to be compatible with 
his or her disability, consistent with his or her abilities, 
interests, and aptitudes, and otherwise suitable for 
accomplishing vocational rehabilitation.  38 C.F.R. 
§ 21.282(b) (1998).

Background

The record reflects the veteran submitted a claim for 
entitlement to VA Chapter 31 vocational rehabilitation 
benefits in October 1993.  In February 1994 the V&RC denied 
the claim because the veteran's service-connected disability, 
adjudicated as 10 percent disabling, was not a serious 
employment handicap.  

In January 1996 the Board granted entitlement to a 20 percent 
disability rating for the veteran's service-connected 
disability.  The RO assigned an effective date from April 17, 
1993.  Subsequently, in February 1996 the veteran re-
submitted his claim for entitlement to VA Chapter 31 
vocational rehabilitation benefits.  

A May 1996 VA counseling record included personal information 
submitted by the veteran indicating his interest in 
assistance in completing the requirements for a law degree.  
He noted he entered law school in August 1995 and was 
presently enrolled.  

An August 1996 fee basis vocational training needs and job 
placement evaluation reported the veteran earned an 
undergraduate degree in political science in April 1995, with 
a minor in criminal justice, and that he had been attending 
law school since August 1995.  It was noted the veteran 
reported his present grade point average was 1.9, and that he 
had chosen his undergraduate curricula to prepare himself for 
law school.  

The rehabilitation consultant noted the veteran's low grade 
point average was a concern, and informed him VA may not 
approve law school but would approve a one-year course 
leading to a teaching certificate.  It was noted the veteran 
seemed interested, but only if his grade point average did 
not improve.  Subsequently the consultant reported the 
veteran had provided notice that his cumulative grade point 
average was 2.015, and that he was not willing to consider 
other options for training or placement.  It was the 
consultant's opinion that it was feasible for the veteran to 
pursue law as a vocational goal.

In October 1996 the veteran and VA executed an IWRP and 
Individualized Employment Assistance Plan (IEAP).  The stated 
goal of the program was to obtain and maintain suitable 
employment as a management trainee, manager, or a closely 
related field.

In January 1997 the veteran, in essence, requested a change 
in his IWRP to allow him to complete law school.  He also 
reported that he had been unsuccessful in obtaining 
employment in the field of political science.

In February 1997 the veteran's IWRP was amended and the 
revised program goal was stated as to obtain and maintain 
suitable employment as a lawyer, prosecuting attorney, or a 
closely related field.  

In May 1997 the veteran was notified that a vocational 
rehabilitation subsistence allowance had been awarded, 
effective from May 28, 1997, to July 26, 1997, which was the 
end of the school term.  

In his August 1997 notice of disagreement the veteran, in 
essence, requested entitlement to retroactive induction into 
a Chapter 31 vocational rehabilitation program.  He asserted 
his Chapter 31 benefits should be retroactive to the date he 
would have received them if his initial claim had been 
properly rated.  He noted his family had experienced economic 
hardship.

In October 1997 the V&RC issued a statement of the case 
wherein it denied entitlement to retroactive induction for a 
Chapter 31 vocational rehabilitation program.  It was noted 
that retroactive induction was not approved because the 
veteran had not cooperated with agreed terms of the IEAP, and 
because the veteran's academic performance during his first 3 
terms of law school would have resulted in the termination of 
Chapter 31 benefits had they been in effect.

In his November 1997 substantive appeal the veteran noted he 
had been unsuccessful in obtaining employment with a 
political science degree, and that when he realized he could 
not find a good job with that degree he decided to 
concentrate on law school.  He also stated that the process 
of denial and appeal and stress associated with education 
loans had a detrimental effect on his grades.  He claimed the 
approval of Chapter 31 benefits had been rather late and 
requested a retroactive award.

In an August 1998 supplemental statement of the case the 
veteran's counseling psychologist found a review of the 
record indicated the veteran had been non-cooperative in his 
job search as agreed to in the October 1996 IEAP.  It was 
also noted that Chapter 31 benefits would not have been 
approved at the time of the initial evaluation due to the 
veteran's poor academic progress in law school.  

In October 1998 the veteran submitted a statement in response 
to the supplemental statement of the case in which he argued 
he had not failed to cooperate with the IEAP and claimed that 
he withdrew from his job search because his efforts had been 
fruitless, and he decided to devote his time to his studies 
in pursuit of a more marketable career.  He also stated that 
his poor initial performance was the result of attempting to 
find employment, maintaining his family, keeping up with his 
studies, incurring debt to finance his education, and 
attending VA required appointments.  

He claimed his counseling psychologist had been biased 
against his efforts to obtain Chapter 31 benefits, but that 
several classmates were receiving Chapter 31 benefits.  He 
also claimed that if he had been able to find employment he 
could not have completed his law degree, that once he found 
employment no job search data were required, that he incurred 
heavy student loan debt because he had not been approved at 
the proper time, and argued that provisions of 38 C.F.R. 
§ 21.282(b) were not applicable to his case.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In this case, the Board notes that VA regulations provide 
that a veteran may be inducted into a vocational 
rehabilitation program retroactively when certain conditions 
are met.  See 38 C.F.R. § 21.282(b).  The required conditions 
related to eligibility periods and entitlement to disability 
compensation vocational rehabilitation for that period are 
not in dispute.  The sole basis of this appeal must be 
determined by whether the training the veteran pursued during 
the period for which he claims retroactive induction was 
applicable to the occupational objective that was confirmed 
in initial evaluation to be compatible with his disability, 
consistent with his abilities, interests, and aptitudes, and 
otherwise suitable for accomplishing vocational 
rehabilitation.  38 C.F.R. § 21.282(b)(iii).

Based upon a comprehensive review of the case, the Board 
finds the training pursued during the period for which the 
veteran seeks retroactive induction was not applicable to the 
occupational objective, defined as management trainee, 
manager, or a closely related field, confirmed in his initial 
October 1996 evaluation.  The record does not indicate and 
the veteran does not assert that his law school training 
should be considered as undertaken in pursuit of the 
occupational objective for employment as a management trainee 
or manager.  

The Board notes that the relevant VA regulation, 38 C.F.R. 
§ 21.282(b), only allows entitlement to retroactive induction 
when all of the enumerated conditions are met, including the 
pursuit of training applicable to the occupational objective 
confirmed in the initial evaluation.  The term "initial" is 
defined as happening or being at the very beginning.  
Webster's II, p. 570 (1995).  

The initial VA evaluation in this case signed by the veteran 
in October 1996 may not be construed as allowing law school 
as applicable training.  In fact, the record indicates the 
veteran was already in school at the time the IWRP was 
executed and that his desire to pursue training in law school 
was not approved in that plan.  Therefore, as all of the 
required regulatory conditions under 38 C.F.R. § 21.282(b) 
have not been met, retroactive induction is not warranted.

The Board notes that VA regulations provide for a review of a 
proposed or original plan and for the appeal of an adverse 
determination.  See 38 C.F.R. § 21.98 (1998).  The facts in 
this case reflect that the veteran accepted the terms of the 
October 1996 IWRP and requested a change in January 1997.  
The record does not reflect the veteran appealed the initial 
evaluation plan.

The Board further finds that Congress provided guidance for 
such situations in stating that the effective date of an 
adjustment of benefits shall be the date of the change.  See 
38 U.S.C.A. § 5113.  The record reflects the veteran's 
initial IWRP was adjusted in February 1997 to allow him to 
pursue his chosen profession in law.  

Although the veteran has provided additional argument in 
support of his claim, the Board finds no basis in law or fact 
whereby the veteran may be awarded entitlement to retroactive 
induction in a Chapter 31 vocational rehabilitation program.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where the law is dispositive, 
the claim should be denied because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to retroactive induction into a vocational 
rehabilitation program, under the provisions of Chapter 31, 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

